Exhibit 10.3

REVOLVING LOAN NOTE

 

$12,000,000

  Chicago, Illinois   June 29, 2007

FOR VALUE RECEIVED, the undersigned, BARRIER THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), hereby unconditionally promises to pay to the order of
MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc. (“Lender”) at the office of Administrative Agent at 222 North LaSalle
Street, Chicago, Illinois 60601, or at such other place as Administrative Agent
may from time to time designate in writing, in lawful money of the United States
of America and in immediately available funds, the principal sum of TWELVE
MILLION DOLLARS ($12,000,000), or, if less, the aggregate unpaid principal
amount of all Revolving Loans made or deemed made by Lender to Borrower under
the terms of that certain Credit and Security Agreement of even date herewith
among Borrower, various financial institutions as are, or may from time to time
become, parties thereto as lenders (including without limitation Lender) and
Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc., as Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”). This Revolving Loan Note (this
“Note”) is issued in accordance with the provisions of the Credit Agreement and
is entitled to the benefits and security of the Credit Agreement and the other
Financing Documents, and reference is hereby made to the Credit Agreement for a
statement of the terms and conditions under which the Revolving Loans evidenced
hereby may be made and are required to be repaid. All capitalized terms used
herein (which are not otherwise specifically defined herein) shall be used in
this Note as defined in the Credit Agreement.

1. The outstanding principal balance of the Loans evidenced by this Note shall
be payable in full on the Termination Date, or on such earlier date as provided
for in the Credit Agreement.

2. Borrower promises to pay interest from the date hereof until payment in full
hereof on the unpaid principal balance of the Revolving Loans evidenced hereby
at the per annum rate or rates set forth in the Credit Agreement. Interest on
the unpaid principal balance of the Revolving Loans evidenced hereby shall be
payable on the dates and in the manner set forth in the Credit Agreement.
Interest as aforesaid shall be charged for the actual number of days elapsed
over a year consisting of three hundred sixty (360) days on the actual daily
outstanding balance hereof; provided that interest calculations shall include
the date of funding of any such Revolving Loan, but shall exclude the date of
payment of any such Revolving Loan.

3. Upon and after the occurrence of an Event of Default, and as provided in the
Credit Agreement, the Revolving Loans evidenced by this Note may be declared,
and immediately shall become, due and payable without demand, notice or legal
process of any kind; provided, however, that upon the occurrence of an Event of
Default pursuant to the provisions of Section 10.1(e) or Section 10.1(f) of the
Credit Agreement, the Revolving Loans evidenced by this Note shall automatically
be due and payable, without demand, notice or acceleration of any kind
whatsoever.

4. Payments received in respect of the Revolving Loans shall be applied as
provided in the Credit Agreement.

5. Presentment, demand, protest and notice of presentment, demand, nonpayment
and protest are each hereby waived by Borrower.

6. No waiver by Lender of any one or more defaults by the undersigned in the
performance of any of its obligations under this Note shall operate or be
construed as a waiver of any future



--------------------------------------------------------------------------------

default or defaults, whether of a like or different nature, or as a waiver of
any obligation of Borrower to any other lender under the Credit Agreement.

7. No provision of this Note may be amended, waived or otherwise modified unless
such amendment, waiver or other modification is in writing and is signed or
otherwise approved by Borrowers, the Required Lenders and any other lender under
the Credit Agreement to the extent required under Section 13.16 of the Credit
Agreement.

8. THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES.

9. Whenever possible each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

10. Whenever in this Note reference is made to Administrative Agent, Lender or
Borrower, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this Note shall be
binding upon Borrower and its successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.

11. In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of general terms and conditions contained in Section 2.10 and Article 12 of the
Credit Agreement, mutatis mutandi.

[Signatures Appears on the Following Page]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
instrument constitute an instrument executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.

 

BARRIER THERAPEUTICS, INC.

By:

 

/S/ ANNE M. VANLENT

  [SEAL]

Its:

 

EVP & CFO

 